Name: Commission Regulation (EC) No 488/1999 of 5 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities6. 3. 1999 L 59/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 488/1999 of 5 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 6. 3. 1999L 59/2 ANNEX to the Commission Regulation of 5 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 108,7 204 45,6 212 96,1 624 174,5 999 106,2 0707 00 05 052 118,3 068 107,2 999 112,8 0709 10 00 220 194,7 999 194,7 0709 90 70 052 115,3 204 122,8 999 119,1 0805 10 10, 0805 10 30, 0805 10 50 052 32,6 204 41,2 212 45,3 600 50,0 624 49,9 999 43,8 0805 30 10 052 42,0 600 58,8 999 50,4 0808 10 20, 0808 10 50, 0808 10 90 039 80,9 060 36,7 388 137,1 400 81,9 404 74,2 508 86,3 512 98,3 528 102,3 706 107,2 720 78,4 728 95,7 999 89,0 0808 20 50 052 146,9 388 77,2 400 82,8 512 70,3 528 70,1 624 73,5 999 86,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.